—In an action to determine title to real property, the defendant appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated June 20, 2000, which denied his motion, in effect, to vacate a judgment of the same court, dated March 16, *6521995, which, upon his default in appearing at a hearing, fixed the amount of counsel fees and awarded Joyce Sandvoss, executrix of the estate of his former attorney Rolf H. G. Sandvoss, a retaining lien.
Ordered that the order is affirmed, with costs.
The appellant demonstrated neither a reasonable excuse for his default in appearing at the hearing, nor a meritorious defense to the respondent’s claim. Accordingly, the Supreme Court properly denied the motion, in effect, to vacate the judgment dated March 16, 1995 (see, Stabile v Gomez, 280 AD2d 541). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.